Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

a protection cover formed in a cylindrical shape and engaged with an inner periphery of an inner side opening of the outer member and having an outer peripheral surface on which a seal member formed in a circular ring is provided; and a sensor holder formed in a cylindrical shape and engaged outside of the protection cover on the inner periphery of the inner side opening of the outer member, wherein a sensor holder engagement part engaged with the sensor holder, a seal part in contact with the seal member of the protection cover, and a protection cover engagement part engaged with the protection cover are formed on the inner periphery of the inner side opening of the outer member sequentially from an inner side end to an outer side in the axial direction, an inner diameter of the seal part is larger than an inner diameter of the protection cover engagement part and equal to an inner diameter of the sensor holder engagement part, and the seal part is adjacent to the sensor holder engagement part, wherein the outer peripheral surface of the protection cover includes a first portion, a tapered part connected with the first portion, and a second portion connected with the tapered part, the first portion having a larger diameter than the second portion, the seal member is provided between the tapered part and the second portion, an outer diameter of the seal member is larger than the inner diameter of the seal part, the first portion is engaged with the protection cover engagement part, the seal member includes an annular protrusion part protruding outward in a radial direction, the annular protrusion part has a seal lip and a protrusion surface, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ALAN B WAITS/Primary Examiner, Art Unit 3656